Citation Nr: 1737330	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-11 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss, to include on an extra-schedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The record reflects that the Veteran failed to appear for a requested Board hearing scheduled in April 2016.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In a June 2016 decision, the Board denied the Veteran's claim of entitlement to an initial compensable disability rating for bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Court granted a Joint Motion for Partial Remand (Joint Motion) of the Veteran and the Secretary of Veterans Affairs (the Parties).  In the Joint Motion, the Parties agreed that remand of the Board's decision to deny the claim of entitlement to an initial compensable disability rating for bilateral hearing loss was warranted because the Board failed to provide an adequate statement of reasons or bases for not considering whether the record raised the issue of entitlement to referral for consideration of an extra-schedular rating based on the collective impact of multiple disabilities.  The parties further noted that the record contained evidence which appeared to show a collective impact of the service-connected bilateral hearing loss and tinnitus.  

In the June 2016 decision, the Board additionally remanded the claim of entitlement to service connection for a psychiatric disorder to the Agency of Original Jurisdiction (AOJ) for further development.  The AOJ subsequently granted entitlement to service connection for posttraumatic stress disorder in a November 2016 rating decision.  Thus, the decision constituted a full grant of the benefits sought on appeal with respect to that claim.  

Similarly, the Veteran appealed the denial of entitlement to service connection for a left foot skin condition, as denied in the March 2010 rating decision.  The AOJ, however, granted service connection for tinea pedis with onychomycosis of the left foot in a January 2015 rating decision.  That action constituted a full grant of the benefits sought on appeal with respect to the left foot skin condition claim.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In Johnson v. McDonald, the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that "§ 3.321(b)(1) provide for referral for extra-schedular consideration based on the collective impact of multiple disabilities." 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Federal Circuit explained that an extra-schedular rating is warranted in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  

In the instant appeal, as indicated by the parties to the Joint Motion, the evidence appears to show a collective impact of the Veteran's hearing loss and tinnitus.  

Notably, on multiple occasions between December 2009 and October 2011, the Veteran reported increased intensity of tinnitus following hearing aid usage.  He additionally made multiple reports of having rebound tinnitus following his hearing aid use.  The Veteran has further reported multiple times that he has had extreme difficulty hearing people when in a crowd, street, or in the presence of any degree of background noise.  

Moreover, the Veteran has reported on multiple occasions that he would hear tinny sounds upon using his hearing aids.  During an April 2013 VA audiological consultation, he reported that he was unable to wear his hearing aids at a recent wedding because the sound quality was uncomfortable.  He also reported hearing bothersome and tinny sounds at that time.  

Finally, the Veteran reported during his most recent, February 2015, VA audiological examination that, due largely to the symptomatology noted above, his hearing loss and tinnitus impacted the ordinary conditions of his daily life, including his ability to work.

Based on the foregoing, the Board finds that this appeal should be referred to VA's Under Secretary for Benefits or Director of Compensation Service for consideration of the assignment of an extra-schedular rating, to include based on the combined effects of his service-connected disabilities.  In this regard, the Board notes that the Court has held that it is improper for the Board to consider entitlement to an extra-schedular rating in the first instance.  See Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015), and cases cited therein. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the VA Under Secretary for Benefits or Director of Compensation Service for consideration of entitlement to an extra-schedular rating for bilateral hearing loss, and based on the combined effects of his service connected disabilities, to specifically include service-connected bilateral hearing loss and tinnitus.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

